Citation Nr: 1204325	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1966 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability evaluation for his bilateral hearing loss.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA audiometric examination in March 2009.  In an August 2011 statement, the Veteran's representative asserted that it was the Veteran's contention that his last VA examination did not adequately reflect the severity of his hearing loss.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, since it has been approximately three years since the Veteran's last audiometric examination, and since he has alleged that the currently assigned disability rating may be incorrect, he must be afforded the opportunity to appear for a more recent VA audiometric examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination with an audiologist to determine the current level of disability due to his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be provided to the examiner for review, and the examination report must reflect the review of these items.  

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination.  The examiner should also discuss the overall functional impact of the Veteran's hearing loss, to include any impact on his occupation and/or daily life.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


